NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             SEP 07 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

NATIONAL PRODUCTS INC,                           No. 10-35826

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00049-JLR

  v.
                                                 MEMORANDUM*
GAMBER-JOHNSON LLC,

              Defendant - Appellee.



NATIONAL PRODUCTS INC,                           No. 10-36118

              Plaintiff - Appellee,              D.C. No. 2:08-cv-00049-JLR

  v.

GAMBER-JOHNSON LLC,

              Defendant - Appellant.



NATIONAL PRODUCTS INC,                           No. 11-35055

              Plaintiff - Appellee,              D.C. No. 2:08-cv-00049-JLR

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
GAMBER-JOHNSON LLC,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                       Argued and Submitted August 5, 2011
                               Seattle, Washington

Before: SCHROEDER and NOONAN, Circuit Judges, and SNOW, District
Judge.**

      National Products, Inc. (“NPI”) and Gamber-Johnson LLC (“Gamber”)

separately appeal the district court’s rulings in a false advertising action arising

under 15 U.S.C. § 1125(a) of the Lanham Act. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      NPI presented sufficient evidence to support its false advertising claim,

including the jury findings of falsity and deliberateness. See Southland Sod Farms

v. Stover Seed Co., 108 F.3d 1134, 1139, 1146 (9th Cir. 1997). Therefore, the

district court did not err in denying Gamber’s motions for judgment as a matter of

law with respect to liability. See El-Hakem v. BJY Inc., 415 F.3d 1068, 1072 (9th

Cir. 2005).


       **
             The Honorable G. Murray Snow, District Judge for the U.S. District
Court for Arizona, Phoenix, sitting by designation.

                                           2
      The award of attorneys’ fees was not an abuse of discretion. See Interstellar

Starship Services, Ltd. v. Epix Inc., 184 F.3d 1107, 1112 (9th Cir. 1999). Under

the Lanham Act, the district court may award attorneys’ fees to the prevailing party

“in exceptional cases.” 15 U.S.C. § 1117(a). A case is “exceptional” when the

conduct is “willful, deliberate, knowing or malicious.” Earthquake Sound Corp. v.

Bumper Indus., 352 F.3d 1210, 1216-17 (9th Cir. 2003). Because sufficient

evidence supported the jury’s finding of deliberateness, the district court did not

abuse its discretion in awarding attorneys’ fees to NPI.

       The district court did not err in exercising its discretion to reduce the jury

award of profits because the award was excessive. See 15 U.S.C. § 1117(a).

      AFFIRMED.




                                           3